Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action considers claims 1, 5-8, 10 and 14-17 are pending for prosecution.
Claims 2-4, 9, 11-13 and 18 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for entering this Examiner’s Amendment was given by email on 11/04/2021 after an interview with Attorney on record Charles W. Gray (Registration No. 61,345).

The application has been amended as follows:

IN THE CLAIM:
1. (Currently Amended) A method for indicating a Demodulation Reference Signal (DMRS), the method comprising:

determining, by the first UE, RE positions occupied by DMRSs corresponding to the interference data stream according to obtained indication information in the each of at least one scheduling resource;
wherein determining, by the first UE, the RE positions occupied by the DMRSs corresponding to the interference data stream according to the obtained indication information, comprises:
determining, by the first UE, RE positions occupied by the DMRSs corresponding to the transmission data streams of all the UEs scheduled in the scheduling resource according to the obtained indication information of the number of REs occupied by the DMRSs corresponding to the transmission data streams of all the UEs scheduled in the at least one scheduling resource; and
determining, by the first UE, the RE positions occupied by the DMRSs corresponding to the interference data stream of the first UE in the scheduling resource according to the RE positions occupied by the DMRSs corresponding to the transmission data streams of all the UEs scheduled in the scheduling resource, wherein the determined RE positions occupied by the DMRSs corresponding to the interference data stream are located among the RE positions occupied by the DMRSs corresponding to the transmission data streams of all the scheduled UEs;
wherein all the scheduled UEs including the first UE are scheduled over plurality of scheduling resources according to channel conditions, service characteristics, priorities, and other factors, and wherein the scheduling resources are subframes.

2-4. (Cancelled)



6. (Original) The method according to claim 5, wherein the Downlink Control Information (DCI) is DCI in a common search space.

7. (Currently Amended) A method for indicating a Demodulation Reference Signal (DMRS), the method comprising:
transmitting, by a base station, indication information of a number of REs occupied by DMRSs corresponding to transmission data streams of all UEs scheduled in each of at least one scheduling resource to a first UE;
wherein the first UE is any one of all scheduled UEs, and the each of at least one scheduling resource corresponds to one piece of indication information;
wherein the indication information is used by the first UE to determine RE positions occupied by DMRSs corresponding to the interference data stream of all the UEs scheduled in the scheduling resource, and to determine the RE positions occupied by the DMRSs corresponding to the interference data stream of the first UE in the scheduling resource according to the RE positions occupied by the DMRSs corresponding to the transmission data streams of all the UEs scheduled in the scheduling resource;
wherein the determined RE positions occupied by the DMRSs corresponding to the interference data stream are located among the RE positions occupied by the DMRSs corresponding to the transmission data streams of all the scheduled UEs;
wherein all the scheduled UEs including the first UE are scheduled over plurality of scheduling resources according to channel conditions, service characteristics, priorities, and other factors, and wherein the scheduling resources are subframes.

8. (Previously Presented) The method according to claim 7, wherein the base station transmits DCI or RRC signaling to the first UE, wherein the DCI or RRC signaling indicates to the first UE the number of REs occupied by the DMRSs corresponding to the transmission data streams of all the UEs scheduled in the at least one scheduling resource.

9. (Cancelled)

10. (Currently Amended) A UE, comprising: a first processor and a first memory, wherein:
the first memory is configured to store a program; and
the first processor is configured to read and execute the program in the first memory to: obtain indication information of a number of Resource Elements (REs) occupied by DMRSs corresponding to transmission data streams of all UEs scheduled in each of at least one scheduling resource, wherein the first UE is any one of all scheduled UEs, and the each of at least one scheduling resource corresponds to one piece of indication information; and
determine RE positions occupied by DMRSs corresponding to the interference data stream according to obtained indication information in the each of at least one scheduling resource;
wherein the first processor is configured:
to determine RE positions occupied by the DMRSs corresponding to the transmission data streams of all the UEs scheduled in the scheduling resource according to the obtained indication information of the number of REs occupied by the DMRSs corresponding to the transmission data streams of all the UEs scheduled in the at least one scheduling resource; and
to determine the RE positions occupied by the DMRSs corresponding to the interference data stream of the UE in the scheduling resource according to the RE positions occupied by the DMRSs corresponding to the transmission data streams of all the UEs scheduled in the scheduling resource, wherein the determined RE positions occupied by the DMRSs corresponding to the interference data stream are located among the RE positions occupied by the DMRSs corresponding to the transmission data streams of all the scheduled UEs;
wherein all the scheduled UEs including the first UE are scheduled over plurality of scheduling resources according to channel conditions, service characteristics, priorities, and other factors, and wherein the scheduling resources are subframes.

11-13. (Cancelled)

14. (Original) The UE according to claim 10, wherein the indication information is transmitted via the following signaling: Downlink Control Information (DCI) or Radio Resource Control (RRC) signaling.

15. (Original) The UE according to claim 14, wherein the Downlink Control Information (DCI) is DCI in a common search space.

16. (Currently Amended) A base station, comprising: a second processor and a second memory, wherein:
the second memory is configured to store a program; and[[;]]
the second processor is configured to read and execute the program in the second memory to:
transmit indication information of a number of REs occupied by DMRSs corresponding to transmission data streams of all UEs scheduled in each of at least one scheduling resource to a first UE, wherein the first UE is any one of all scheduled UEs and the each of at least one scheduling resource corresponds to one piece of indication information;
wherein the indication information is used by the first UE to determine RE positions occupied by DMRSs corresponding to the interference data stream of all the UEs scheduled in the scheduling resource, and to determine the RE positions occupied by the DMRSs corresponding to the interference data stream of the first UE in the scheduling resource according to the RE positions occupied by the DMRSs corresponding to the transmission data streams of all the UEs scheduled in the scheduling resource;
wherein the determined RE positions occupied by the DMRSs corresponding to the interference data stream are located among the RE positions occupied by the DMRSs corresponding to the transmission data streams of all the scheduled UEs;
wherein all the scheduled UEs including the first UE are scheduled over plurality of scheduling resources according to channel conditions, service characteristics, priorities, and other factors, and wherein the scheduling resources are subframes.

17. (Previously Presented) The base station according to claim 16, wherein the second processor is configured to transmit DCI or RRC signaling to the first UE, wherein the DCI or RRC signaling indicates to the first UE the number of REs occupied by the DMRSs corresponding to the transmission data streams of all the UEs scheduled in the at least one scheduling resource.

18. (Cancelled)


Allowable Subject Matter
Claims 1, 5-8, 10 and 14-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Applicant’s invention is drawn to a terminal, and a base station and methods for demodulation reference signal (DMRS) indication for channel estimation while multiple data flows including possible interfering data flows are being transmitted to co-scheduled user equipments in an MU-MIMO system of a large-scale antenna array to make better use of spatial resources so as to improve the spectral efficiency to thereby improve the capacity and throughput of the system.    

The primary reason for the allowance of the claims is the inclusion of a limitation in all the independent claims which is not found in the prior art references.

Applicant’s independent claim 1 recites, inter alia, a method for indicating a Demodulation Reference Signal (DMRS), the method comprising a particular combination of elements, specifically “obtaining, by a first UE, indication information of a number of Resource Elements (REs) occupied by DMRSs corresponding to transmission data streams of all UEs scheduled in each of at least one scheduling resource, wherein the first UE is any one of all scheduled UEs, and the each of at least one scheduling resource corresponds to one piece of indication information; ….. wherein all the scheduled UEs including the first UE are scheduled over plurality of scheduling resources according to channel conditions, service characteristics, priorities, and other factors, and wherein the scheduling resources are subframes.”

Prior arts, KIM (US20110194536, of IDS, Fig. 1, Fig. 2, Fig. 4, Table 1, Para [0015-0017, 0055-0056, 0058-0067, 0078-0088]) teaches all limitations of amended claim 1 except the limitation “wherein all the scheduled UEs including the first UE are scheduled over plurality of scheduling resources according to channel conditions, service characteristics, priorities, and other factors, and wherein the scheduling resources are subframes”.
Another prior art, identified but not used, SU (US20120300709, Fig. 4, [0043-0047]), describing [0043] In the step S401, the base station communicates with the UE and assigns the UE with a corresponding data stream dependent upon an attribute of the UE; [0044] Specifically during downlink MIMO transmission, the eNB assigns each scheduled UE with a specific number of parallel data streams dependent upon a channel condition, a service characteristic, a priority and other factors of each UE, where each data stream is referred to as a layer; [0045] S402: The base station maps the corresponding data stream from a layer to a corresponding demodulation reference signal port; [0046] S403: The base station transmits data to the UE via the demodulation reference signal port; [0047] In the step S402, the base station maps the corresponding data stream from a layer to a corresponding demodulation reference signal port. However SU is also silent about “indication information of a number of Resource Elements (REs) occupied by DMRSs corresponding to transmission data streams of all UEs scheduled in each of at least one scheduling resource, wherein the first UE is any one of all scheduled UEs, and the each of at least one scheduling resource corresponds to one piece of indication information; ….., and wherein the scheduling resources are subframes;” as required by amended claim 1.
Independent claims 7, 10 and 16 also include similar features as claim 1.

As best understood, claim 10 disclosing user equipment comprising: a first processor and a first memory, wherein: the first memory is configured to store a program; and the first processor is configured to read and execute the program in the first memory; and the claim 16 disclosing a base station, comprising: a second processor and a second memory, wherein: the second memory is configured to store a program; and; the second processor is configured to read and execute the program in the second memory, each describes respective structure.

None of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 7, 10 and 16 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims 1, 7, 10 and 16 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.
Accordingly, the applicant independent claims 1, 7, 10 and 16 are allowed for the above reasons.
Dependent claims 5-6, 8, 14-15 and 17, being dependent on independent claims 1, 7, 10 and 16, are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Su et al. (US20120300709), describing METHOD OF AND APPARATUS FOR MAPPING TO DEMODULATION REFERENCE SIGNAL PORT, Fig. 4, [0043-0047]
BENJEBBOUR et al. (US20170238261), describing BASE STATION, USER EQUIPMENT, AND RADIO COMMUNICATION SYSTEM, ABSTRACT, Fig. 13,  [0014-0015]
Qiao et al. (US20160308646), describing Data Processing Method, Apparatus, and System, ABSTRACT,  Fig. 1, [0029-0041, 0172-0183]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Examiner, Art Unit 2413